Citation Nr: 1313520	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right knee disability.

2.  Entitlement to an initial rating greater than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an October 2011 decision, the Board awarded an initial evaluation of 10 percent for the Veteran's service-connected partial lateral meniscectomy of the right knee and patellofemoral syndrome of the left knee, but denied an evaluation greater than 10 percent for those disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 Order granting a June 2012 Joint Motion for Partial Remand (JMR), the Veteran's appeal was vacated and remanded to the Board for additional development.

Letters were sent to the Veteran and his attorney in November 2012 and December 2012 in which he was given 90 days from the date of the letters to submit additional evidence or argument in support of his appeal prior to the Board's readjudication.  In March 2013, the Veteran submitted additional evidence and argument in support of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The June 2012 JMR found that the VA examinations upon which the Board based its October 2011 decision were inadequate.  Specifically, the JMR stated that the November 2006 and August 2010 VA examinations did not state the point at which the Veteran's pain on range of motion started and where it ended, whether the Veteran's pain could significantly limit functional ability during flare-ups, and whether any functional loss was attributable to pain during flare-ups, in compliance with Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Veteran should be provided with a new VA examination which adequately discusses these factors with regard to the current severity of the Veteran's bilateral knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his right and left knee disorders.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion testing, must be accomplished.  The examiner must first record the range of motion on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in either knee could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the Veteran's right and left knee disorders.  A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


